                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 JANIAH MONROE,
 MARILYN MELENDEZ,
 EBONY STAMPS,
 LYDIA HELÉNA VISION,
 SORA KUYKENDALL, and
 SASHA REED,

                      Plaintiffs,

 v.                                           Case No. 18-cv-00156-NJR

 STEVE MEEKS,
 MELVIN HINTON, and
 ROB JEFFREYS,

                      Defendants.

                        MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Janiah Monroe, Marilyn Melendez, Ebony Stamps, Lydia Helena Vision, Sora

Kuykendall, and Sasha Reed are transgender women in the custody of the Illinois

Department of Corrections (“IDOC”) (Doc. 1). They filed this putative class action under

42 U.S.C. § 1983, alleging IDOC provides transgender inmates inadequate treatment for

gender dysphoria, in violation of the Eighth Amendment (Id.). Plaintiffs bring this suit

against the IDOC Director, Chief of Health Services, and Mental Health Supervisor in

their official capacities (Id.). On May 2, 2019, Plaintiffs filed a motion for preliminary

injunction requesting the Court to order that IDOC cease certain practices and policies

that deny and delay competent treatment to prisoners with gender dysphoria, and

instructing IDOC to provide medically necessary treatment. (Doc. 123, p. 39). The Court

granted the motion (Doc. 186) and entered a preliminary injunction ordering Defendants

                                      Page 1 of 7
to immediately:

          1. cease the policy and practice of allowing the Transgender Committee to
             make the medical decisions regarding gender dysphoria and develop a
             policy to ensure that decisions about treatment for gender dysphoria are
             made by medical professionals who are qualified to treat gender
             dysphoria;

          2. cease the policy and practice of denying and delaying hormone therapy
             for reasons that are not recognized as contraindications to treatment,
             ensure timely hormone therapy is provided when necessary, and
             perform routine monitoring of hormone levels; and

          3. cease the policy and practice of depriving gender dysphoric prisoners
             of medically necessary social transition, including by mechanically
             assigning housing based on genitalia and/or physical size or
             appearance.

(Doc. 187, p. 1). Defendants were further ordered to:

          1. develop policies and procedures which allow transgender inmates
             access to clinicians who meet the competency requirements stated in the
             WPATH 1 Standards of Care to treat gender dysphoria;

          2. allow inmates to obtain evaluations for gender dysphoria upon request
             or clinical indications of the condition;

          3. develop a policy to allow transgender inmates medically necessary
             social transition, including individualized placement determinations,
             avoidance of cross-gender strip searches, and access to gender-affirming
             clothing and grooming items; and

          4. advise the Court what steps, if any, IDOC has taken to train all
             correctional staff on transgender issues, including the harms caused by
             misgendering and harassment—by both IDOC staff and other inmates.

(Id. at p. 2). Defendants filed a motion for reconsideration of the Court’s preliminary

injunction order (Doc. 203), and Plaintiffs filed a response in opposition (Doc. 206). For

the following reasons, the motion for reconsideration is granted in part and denied in



1
    The World Professional Association for Transgender Health (“WPATH”).

                                            Page 2 of 7
part.

                              MOTION FOR RECONSIDERATION

        “[D]istrict judges always retain discretion to visit their interlocutory rulings.”

Parker v. Four Seasons Hotel, Ltd. 791 F. App’x 600, 600-601 (7th Cir. 2020). Pursuant to Rule

54(b) of the Federal Rules of Civil Procedure, an order adjudicating fewer than all the

claims among the parties “may be revised at any time” before the entry of a final

judgment. FED. R. CIV. P. 54(b). Motions to reconsider under Rule 54(b) are judged by

largely the same standard as motions to alter or amend a judgment under Rule 59(e) and

serve a limited function: to correct manifest errors of law or fact. See Rothwell Cotton Co.

v. Rosenthal & Co., 827 F.2d 246, 251 (7th Cir. 1987). “A manifest error is not demonstrated

by the disappointment of the losing party.” Oto v. Metropolitan Life Ins. Co., 224 F.3d 601,

606 (7th Cir. 2000) (quotation omitted).

        A motion to reconsider is also appropriate where the Court has misunderstood a

party, where the Court has made a decision outside the adversarial issues presented to

the Court by the parties, where the Court has made an error of apprehension (not of

reasoning), where a significant change in the law has occurred, or where significant new

facts have been discovered. Bank of Waunakee v. Rochester Cheese Sales, Inc., 906 F.2d 1185,

1191 (7th Cir. 1990). “Such problems rarely arise and the motion to reconsider should be

equally rare.” Id. at 1192 (citation omitted).

        In their motion for reconsideration, Defendants argue that certain aspects of the

preliminary injunctive relief ordered by the Court do not comply with the Prison

Litigation Reform Act (“PLRA”) or the Eleventh Amendment. (Doc. 203, p. 1).

Specifically, Defendants argue that the following portions of the Order are not narrowly

                                        Page 3 of 7
drawn to extend “no further than necessary to correct the violation of the Federal right,

and is the least intrusive means necessary to correct the violation of the Federal right” (18

U.S.C. § 3626(a)(1)(A)): (1) requiring Defendants to cease any policy and practice of

denying or delaying hormone therapy; and (2) requiring Defendants to develop policies

and procedures to give access to clinicians who meet the competency requirements stated

in the WPATH Standards of Care. (Id. at pp. 3, 4, 5, 6). Defendants state that because each

Plaintiff is currently receiving hormone therapy, the injunction violates the PLRA by

enjoining past violations of denying and delaying therapy that do not apply to the

putative class. (Id. at p. 5). Furthermore, requiring Defendants to allow transgender

inmates access to clinicians who meet the competency requirements stated in the WPATH

Standards of Care violates the PLRA and the Eighth Amendment because the WPATH

Standards of Care are not constitutionally required. (Id. at p. 6).

       In response, Plaintiffs argue that all of Defendants’ arguments have been

previously presented and considered by the Court, which is not a proper use of Rule

54(b). (Doc. 206, pp. 1, 3, 4, 6). Plaintiffs further refute Defendants’ contention that aspects

of the preliminary injunction do not comply with the PLRA. The preliminary injunction

provision ordering Defendants to cease its policy of delaying or denying hormone

therapy is not impermissibly broad under the PLRA. (Id. at p. 6). Because of Defendants’

past misconduct, there is a significant risk of mistreatment going forward. Each Plaintiff

may be receiving hormone therapy, but as an ongoing medical treatment, any delays in

dosage adjustments can expose Plaintiffs to serious medical risks. (Id.). Requiring

Defendants to monitor hormone levels does not address the likelihood that IDOC will

ignore or delay a medically necessary change to a prisoner’s hormone dosage in the

                                         Page 4 of 7
future. Additionally, because the Court has the authority to implement injunctive relief

that would apply to the putative class, the Court can infer from Defendants’ past

misconduct that they will deny or delay hormone therapy for other members of the

putative class. (Id. at p. 7).

       Likewise, according to Plaintiffs, the provision ordering Defendants to provide

transgender prisoners with access to clinicians who meet the competency requirements

stated in the WPATH Standards of Care also does not violate the PLRA. Plaintiffs argue

that Defendants have failed to present any alternative, less intrusive standard of care. “As

the only accepted standards of care and practice within the medical community for the

treatment of gender dysphoria, the WPATH Standards are the proper point of reference

for determining what care is medically acceptable for determining deliberate

indifference.” (Id. at p. 8). Plaintiffs argue that the Seventh Circuit has held that WPATH

Standards are the authoritative standards for the treatment of gender dysphoria, and so,

they do not exceed what the Constitution requires. (Id.).

       Given the arguments, the Court finds it necessary to clarify the preliminary

injunction order. (Doc. 186, 187). To the extent that the Order has been construed to enjoin

past wrongs for the denial and delay of hormone therapy, the Order is VACATED. See

Palmer v. City of Chi. 755 F.2d 560, 571-72 (7th Cir. 1985); Sierakowski v. Ryan, 223 F.3d 440,

445 (7th Cir. 2000); City of Los Angeles v. Lyons, 461 U.S. 95 (1983). The Court still finds,

however, that Plaintiffs have provided plenty of evidence that IDOC continuously fails

to provide adequate treatment to inmates with gender dysphoria, including in the

administration of hormone therapy. (Doc. 186, pp. 33, 37). Despite the known serious side

effects of the hormones administered, IDOC fails to adequately monitor inmates

                                        Page 5 of 7
receiving hormone therapy and properly adjust dosages. (Doc. 186, p. 33-34, 37) (expert

testimony stating that IDOC “did not monitor approximately twenty-five to fifty percent

of inmates at all.”). Therefore, paragraph 2 of the preliminary injunction order (Doc. 187,

p. 1), is modified as follows:

       Defendants are immediately ORDERED to ensure that timely hormone
       therapy is provided when medically necessary, including the
       administration of hormone dosage adjustments, and to perform routine
       monitoring of hormone levels.

       The Court DENIES the motion to the extent Defendants are requesting

reconsideration of the requirement that Defendants develop policies and procedures

which allow transgender inmates access to clinicians who meet the competency

requirements stated in the WPATH Standards of Care to treat gender dysphoria.

Defendants argue that the WPATH Standards of Care are not required by the Eighth

Amendment, and so the order violates the PLRA by exceeding what is Constitutionally

required. (Doc. 203, p. 6). Defendants state that it would be more appropriate to order

that they “provide care by professionals who are qualified to treat gender dysphoria[.]”

(Id. at p. 7). As previously mentioned, this Court finds that the WPATH Standards of Care

are an appropriate benchmark for treating gender dysphoria at this time. (Doc. 186, p. 31)

(citing Edmo v. Corizon, Inc. 935 F.3d 757, 769 (9th Cir. 2019)). The Court recognizes that

while “the recommendations of [various medical groups] may be instructive in certain

cases, they do not establish the constitutional minima.” Bell v. Wolfish, 441 U.S. 520, 543

n. 27 (1979). Notably, Defendants still have not put forth a single expert to contest the

WPATH Standards of Care or offer an opinion about the appropriate level of care for

transgender inmates. (See Doc. 186, p. 31). Unless Defendants offer an alternative


                                       Page 6 of 7
constitutionally adequate standard of treatment or an expert who can speak to differing

medically accepted treatment criteria regarding gender dysphoria, the Court will

continue to use the WPATH Standards of Care as guidelines for constitutionally adequate

care under the Eighth Amendment.

                                       DISPOSITION

       For the reasons set forth above, the Court VACATES its previous preliminary

injunction order (Doc. 187) to the extent that the Order could be construed to enjoin past

wrongs for the denial and delay of hormone therapy and GRANTS in part and DENIES

in part Defendants’ Motion for Reconsideration. (Doc. 203). Paragraph 2 of the

preliminary injunction order is modified as follows:

   2. Defendants are immediately ORDERED to ensure that timely hormone
      therapy is provided when medically necessary, including the
      administration of hormone dosage adjustments, and to perform routine
      monitoring of hormone levels.

   Pursuant to MillerCoors LLC v. Anheuser-Busch Companies, LLC, 940 F.3d 922 (7th Cir.

2019), the Court will enter the terms of the amended preliminary injunction in a separate

document.

       Finally, the Court will address the issues regarding Defendants’ compliance with

the preliminary injunction order and the request for the appointment of an expert to

oversee compliance, as raised by Plaintiffs, in a separate order.

       IT IS SO ORDERED.

       DATED: March 4, 2020


                                                 ____________________________
                                                 NANCY J. ROSENSTENGEL
                                                 Chief U.S. District Judge

                                       Page 7 of 7
